DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1, 4-21 are pending, claims 17-18 are withdrawn and claims 1, 4-16 and 19-21 are currently under examination.
	Applicants claim a formulation that comprises a non-pesticide choline salt at between 20 and 40 wt% of the formulation, a surfactant at 0.01 to 50 wt% of the formulation, a polysaccharide or a derivatized polysaccharide drift reduction agent at 0.01 to 15 wt% of the formulation and a combination of dicamba and glyphosate herbicides.  The choline salt may be an inorganic or organic choline salt such as choline carbonate, choline sulfate, choline citrate or choline bitartrate.  
The claims will be given their broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sclapari et al. (US 2014/0194289 A1, of record) in view of Toshio et al. (JP 62042907 A).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sclapari et al. disclose a composition that comprises the non-pesticide choline salt choline chloride in combination with an agrochemical active ingredient, such as glyphosate (Claims 12-13).  Sclapari et al. further disclose that the composition may comprise a surfactant and specifically points to combinations of the herbicides glyphosate and dicamba ([0033]-[0034], [0072], [0082]-[0109]).  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Sclapari et al. suggest a composition containing a non-pesticide choline salt and a dicamba and glyphosate pesticide, but fail to specifically teach that the choline salt is one of the specific salts listed in claim 1.  The teachings of Toshio et al. help to cure this deficits.
Toshio discloses that choline salts when applied to rice plants provided a protective effect against herbicides (abstract).  Toshio lists choline phosphate, choline sulfate, choline carbonate as well as choline citrate as useful for this purpose (abstract).  The composition may further contain liquid fertilizer as well as other pesticidal actives (para [0002]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one of the choline salts listed by Toshio in the composition of Sclapari et al. in order to provide protection against phytotoxicity of herbicides to rice plants.   
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Claims 1, 4-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sclapari et al. (US 2014/0194289 A1, of record) and Toshio et al. (JP 62042907 A) as applied to claims 1, 4 and 10 above and further in view of Nolte et al. (WO 2013/189773 A1, of record) and Hazen (EP 0660999 A1, incorporated by reference into Nolte et al.).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Sclapari et al. and Toshio et al. suggest the composition of claims 1, 4 and 10 above.  Sclapari et al. further suggest that the composition may also contain drift control agents (para [0075]).  The surfactant is present in 0-50 wt% of the composition and Sclapari et al. exemplify formulations that contain up to approximately 34 wt% of the choline chloride (para [0109], [0249]). Sclapari et al. further exemplifies a formulation that contains ammonium (a water soluble nitrogen fertilizer) as well as a formulation that does not contain an ammonium containing compound (para [0249], [0257]).   
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Sclapari et al. and Toshio et al. suggest the composition of claims 1, 4 and 10 above, but fail to teach the concentration of the drift control agent, that the drift control agent is derivatized polysaccharide, such as hydroxypropyl guar or that the dispersant is a salt of polycarboxylic acid.  The teachings of Nolte et al. and Hazen help to cure these deficits.
Nolte et al. teach compositions comprising the herbicide dicamba as well as a drift control agent (abstract).  The drift control agent may be present at up to 20 wt% and may comprise the polysaccharide guar gum, and Nolte specifically refers to guar gums that are described in Hazen as suitable guar gum drift control agents (pg 2, ln 4-8, 21-22, pg 3, ln 5-17).  Nolte et al. further teach the inclusion of surfactants in the composition, such as salts of polyacrylic acid (IE polycarboxylate) (pg 8, ln 11 to pg 9, ln 5, especially, pg 9, ln 3-4).
Hazen teach guar gum and its derivatives as drift control agents for aerial sprayed aqueous agrochemical formulations (abstract).  Specific mention is made of hydroxypropyl guar derivatives for their ability to resist thermal degradation and to provide a clear solution (para [0031]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a hydroxypropyl guar derivative as the drift control agent in Sclapari et al. as Hazen specifically teach that such a drift control agent is more resistant to thermal degradation.  Furthermore, it would have been obvious to one of ordinary skill in the art to include a dispersant/surfactant within the composition of Sclapari et al., such as a salt of a polycarboxylate, as both Sclapari et al. and Nolte et al. teach including a surfactant in their respective dicamba formulations and Nolte et al. teaches uses the salt of polyacrylic acid, a polycarboxylate, as a surfactant for this purpose.  
	Regarding the concentrations of the choline salt, drift control agent and surfactant, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  
	Regarding the new limitations of claims 20 and 21, providing a composition with less than 1% ammonium-containing compounds would have been obvious as Sclapari et al. exemplifies compositions that contain no additional ammonium containing compounds.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-16 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 14-19 of U.S. Patent No. 9,609,862 B2 (hereinafter ‘862) in view of Sclapari et al. and Nolte et al. The recited claims of ‘862 disclose a composition that contains a drift reduction agent, such as a cationic hydroxypropyl guar in an amount of 1-20 wt%, a non-pesticide choline salt, such as choline chloride or choline bitartrate, as well as a pesticidal active and a surfactant/dispersant.  The claims of ‘862 teach that the composition may be ammonium free, but fail to disclose the pesticide is a mixture of dicamba and glyphosate in the required amount, the surfactant/dispersant is a salt of a polycarboxylate or that the surfactant or choline salt are present in the required amount.  Sclapari et al. discloses the combination of a choline salt, surfactant, drift reduction agent along with the mixture of dicamba and glyphosate, the choline salt and surfactant being present in percentages that either overlap with the required ranges or fall directly within the claimed ranges.   Nolte et al. discloses the use of salts of polycarboxylates as surfactants.  Thus, instant claims 1, 4-16 and 19-21 would have been obvious over claims 1-2, 4-5 and 14-19 of ‘862 in view of Sclapari et al. and Nolte et al.  
Claims 1, 4-16 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 14-19 of co-pending  Application No. 15/446,287 (hereinafter ‘287) in view of Sclapari et al. and Nolte et al. The recited claims of ‘287 disclose a composition that contains a drift reduction agent, such as a cationic hydroxypropyl guar in an amount of 1-20 wt%, a non-pesticide choline salt, such as choline chloride or choline bitartrate, as well as a pesticidal active and a surfactant/dispersant.  The claims of ‘287 teach that the composition may be ammonium free, but fail to disclose the pesticide is a mixture of dicamba and glyphosate in the required amount, the surfactant/dispersant is a salt of a polycarboxylate or that the surfactant or choline salt are present in the required amount.  Sclapari et al. discloses the combination of a choline salt, surfactant, drift reduction agent along with the mixture of dicamba and glyphosate, the choline salt and surfactant being present in percentages that either overlap with the required ranges or fall directly within the claimed ranges.   Nolte et al. discloses the use of salts of polycarboxylates as surfactants.  Thus, instant claims 1, 4-16 and 19-21 would have been obvious over claims 1-2, 4-5 and 14-19 of ‘287 in view of Sclapari et al. and Nolte et al.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
	The declaration of Subramanian Kesavan received 09/23/2020 is hereby acknowledged.  The declaration recaps the teachings of both Sclapari et al. and Toshio et al. regarding the inclusion of a choline salt with a pesticide and concludes that the teachings are opposed to each other.  Applicant likewise traverses the 103 rejection of claims 1, 4-16 and 19-21 for similar reasons by arguing that Sclapari et al. teaches different roles for the choline compound than that of the choline compounds of Toshio and thus one of ordinary skill in the art would not have turned to the teachings of Toshio for alternative choline salts to use in the Sclapari et al. method.  Specifically, Applicant argues that Sclapari et al. teaches the bioactivator choline chloride increases penetration of an active ingredient in a plant and Toshio teaches away from using choline salts to achieve this because application of choline salts to rice, increased the resistance of rice plants to a herbicide by absorbing a choline not the herbicide.  These lines of reasoning were not found persuasive.
	It is submitted that the Toshio and Sclapari references are not incompatible with each other.  Both references teach combining choline salts with agrochemical active ingredients and both references teach that choline salts are used as safeners for crops to which agrochemically active agents are applied.  Additionally, as Toshio does not criticize, discredit or discourage applying the choline with an agrochemically active ingredient, Toshio does not discourage the claimed composition.  Thus, one of ordinary skill in the art would have been motivated to add the choline salts of Toshio et al. to the composition of Sclapari et al. as discussed above to safen the composition against toxicity to rice plants with a reasonable expectation of success. 
	Applicant requests that the obviousness type double patenting rejections be held in abeyance.  The request has been noted, but the obviousness type double patenting rejections will be continued to be made as required by MPEP 804(I)(B)(1).

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L BRANSONExaminer, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699